Citation Nr: 0616619	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-35 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment of Department of Veterans Affairs 
burial benefits.  


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's son


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service with the United States Army 
from February 1941 to April 1942 and from February 7, 1945 to 
February 27, 1945.  He had active service with the 
Philippines Scouts from February 1945 to June 1947.  The 
veteran was a prisoner of war of the Imperial Japanese 
Government from April 9, 1942 to September 19, 1942.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Manila, The Republic of the Philippines, Regional Office 
(RO) which denied the appellant's claim of entitlement to 
payment of Department of Veterans Affairs (VA) burial 
benefits.  In October 2005, the appellant was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  


FINDINGS OF FACT

1.  The veteran died and was interred in October 2000.  
Service connection is in effect for the cause of the 
veteran's death.  

2.  The appellant's personal funds were not used to pay the 
veteran's burial, funeral, and transportation expenses and 
she is not a proper claimant.  


CONCLUSION OF LAW

Payment of VA burial benefits is not warranted.  38 U.S.C.A. 
§§ 2302, 2307, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 3.1600(a), 3.1601 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
appellant's claim, the Board observes that the RO issued a 
VCAA notice to the appellant in August 2003 which informed 
her of the evidence generally needed to support a claim of 
entitlement to payment of VA burial benefits; what actions 
she needed to undertake; how the VA would assist her in 
developing her claim; and to submit any relevant evidence in 
her possession.  The VCAA notice was issued prior to the 
September 2003 rating decision from which the instant appeal 
arises.  

The appellant was afforded a videoconference hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
is of record.  There remains no issue as to the substantial 
completeness of the appellant's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  
II.  Payment of VA Burial Benefits

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C.A. § 2307 (West 2002) or if 
entitlement is under 38 C.F.R. § 3.40(b), (c), or (d), an 
amount computed in accordance with the provisions of 38 
C.F.R. § 3.40(b) or (c)) may be paid toward the veteran's 
funeral and burial expenses including the cost of 
transporting the body to the place of burial.  Entitlement to 
this benefit is subject to the applicable further provisions 
of this section and §§ 3.1601 through 3.1610.  38 U.S.C.A. 
§§ 2302, 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2005).  

The provisions of 38 C.F.R. § 3.1601 (2005), in pertinent 
part, clarify that:

  (a)  Claims.  Claims for reimbursement 
or direct payment of burial and funeral 
expenses under § 3.1600(b) and plot or 
interment allowance under § 3.1600(f) 
must be received by VA within 2 years 
after the permanent burial or cremation 
of the body.  Where the burial allowance 
was not payable at the death of the 
veteran because of the nature of his (or 
her) discharge from service, but after 
his (or her) death the discharge has been 
corrected by competent authority so as to 
reflect a discharge under conditions 
other than dishonorable, claim may be 
filed within 2 years from date of 
correction of the discharge.  This time 
limit does not apply to claims for 
service-connected burial allowance under 
§ 3.1600(a) or for the cost of 
transporting a veteran's body to the 
place of burial under § 3.1600(c) or 
§ 3.1600(g).  

(1)  Claims for burial allowance may be 
executed by:
(i)  The funeral director, if entire bill 
or any balance is unpaid (if unpaid bill 
or the unpaid balance is less than the 
applicable statutory burial allowance, 
only the unpaid amount may be claimed by 
the funeral director); or

(ii)  The individual whose personal funds 
were used to pay burial, funeral, and 
transportation expenses; or

(iii) The executor or administrator of 
the estate of the veteran or the estate 
of the person who paid the expenses of 
the veteran's burial or provided such 
services.  If no executor or 
administrator has been appointed then by 
some person acting for such estate who 
will make distribution of the burial 
allowance to the person or persons 
entitled under the laws governing the 
distribution of interstate estates in the 
State of the decedent's personal 
domicile.  

The veteran died and was interred in October 2002.  Service 
connection has been established for the cause of his death.  

In her July 2003 Application for Burial Benefits (VA Form 21-
530), the appellant reported that the amount of $6,252.88 had 
been expended as the cost of the veteran's burial.  She 
clarified that "family" had been the source of the funds.  
In support of her claim, the appellant submitted an October 
2000 receipt from a casket manufacturer indicating that she 
had paid $1,861.90 for the veteran's casket; documentation 
from the funeral home which provided the veteran's burial 
services; and a contract reflecting the veteran had purchased 
burial plots in the cemetery in which he was subsequently 
interred.  
In an undated "Statement of Cost of Services and Good" 
received in September 2003, the appellant indicated that she 
had paid for the veteran's burial and casket and the veteran 
had purchased his own burial plot.  In her October 2003 
Application for Burial Benefits (VA Form 21-530), the 
appellant reiterated that the amount of $6,252.88 had been 
expended as the cost of the veteran's burial and "family" 
had been the source of the funds.  

An October 2003 Joint Affidavit from J-, the appellant's son 
and E-, the appellant's daughter, clarifies that "the 
family" had paid for the goods and services incurred for the 
veteran's funeral and the veteran had purchased his own 
burial plot during his life time.  The appellant's children 
sought to designate the appellant as "the sole claimant of" 
the veteran's VA burial benefits.  

In an undated written statement received in December 2003, 
the appellant conveyed that she had presumed that she could 
claim VA burial benefits on behalf of her family as she was 
the head of the family.  At the October 2005 videoconference 
hearing before the undersigned Veterans Law Judge, the 
appellant and her son testified that the appellant was 
entitled to payment of VA burial benefits as she was the 
veteran's widow and in need of funds.  

The Board has reviewed the probative evidence of record 
including the appellant's testimony and written statements on 
appeal.  The appellant has repeatedly stated that her family 
had actually paid the expenses associated with the veteran's 
burial.  As she has acknowledged that she did not use her 
personal funds to pay the 
veteran's burial, funeral, and transportation expenses, the 
appellant is not the proper claimant, and a preponderance of 
the evidence is against her entitlement to payment of VA 
burial benefits.  38 C.F.R. § 3.1601 (2005).  


ORDER

Payment of VA burial benefits is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


